Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jul. 18, 2022. Claims 1, 7, 9, 14, 20, 22, 29-30, 32 and 43-48 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mathew K. Knabel on Aug. 29, 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method of treating a human papilloma virus (HPV)-associated disease in a subject in need thereof, comprising delivering to the subject: 
(a) a therapeutically effective amount of AMD3100; and 
(b) an immune checkpoint PD-1 inhibitor 
wherein the HPV-associated disease is cervical cancer.
Claim 14. (Rejoined and currently amended) The method of claim 1, further comprising delivering to the subject a vaccine for inducing an immune response against HPV in the subject. 
 Claim 20. (Rejoined and currently amended) The method of claim 1, further comprising delivering to the subject a natural killer cell or a T cell.
Claim 22. (Rejoined and currently amended) The method of claim 1, further comprising delivering to the subject an antibody specific for the HPV-associated disease.
Claims 30 and 32. Canceled. 
Claim 44. (Currently amended) The method of claim 1, furthering comprising delivering to the subject a PD-L1 inhibitor, or a CTLA-4 inhibitor.
Claim 48. (Currently amended) The method of claim 1, wherein the method consists of delivering to the subject: 
(a) a therapeutically effective amount of AMD3100; and 
(b) an immune checkpoint inhibitor selected from nivolumab[[,]] and pembrolizumab[[,]]. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant argues that invention as claimed showed better results in reducing tumor size and/or survival rate (Figs. 1-4 of the specification) by combination of AMD3100 and a checkpoint PD-1 inhibitor (pembroilizumab) than either one of them alone in treatment of cervical tumor on animal model. The results are considered as synergistic, and thus are unexpected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment
The specification refers to US patent 5,583,131 for the description AMD3100, which appears to be a tradename. However, US 5,583,131 discloses several different compounds without specifying which compound is named AMD3100.  Multiple prior art references have been identified disclosing the AMD3100/CXCR4 inhibitor. See e.g. E. D. Clercq. (Frontiers in Immunology, 2015, volume 6, article 276). This reference clearly discloses the structure and function of ADM3100 (see Fig. 1 of E.D. Clercq presented below). Accordingly, the agent with the tradename AMD3100 is considered to be well defined. 

    PNG
    media_image1.png
    736
    1112
    media_image1.png
    Greyscale

      
                                                            Conclusion
Claims 1, 7, 9, 14, 20, 22, 29 and 43-48 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648